 



Exhibit 10.2
AMENDMENT NO. 2
UNITED AMERICA INDEMNITY, LTD.
AMENDED AND RESTATED
ANNUAL INCENTIVE AWARDS PROGRAM
     This AMENDMENT No. 2 (the “Amendment”), effective March 31, 2007, amends
the terms and conditions of the United America Indemnity, Ltd. Amended and
Restated Annual Incentive Awards Program dated 1 January 2005, as amended (the
“Program”).
     WHEREAS, the Directors of United America Indemnity, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman
Islands, desire to effect the revisions to the Program set forth herein
effective the date hereof.
     NOW, THEREFORE, the Program is hereby amended as follows:

  1.   The following shall be inserted into the second paragraph of Annex A of
the Program such that it becomes the second sentence thereof:

“Furthermore, such Performance Criteria may be supplemented by reference to per
share determinations.”

  2.   The definition of “Program Year” at subsection K of Section III, entitled
“Definition of Terms.”, of the Program is deleted in its entirety and replaced
with the following:

“K. ‘Program Year’ means a performance period consisting of any consecutive
period of twelve months or less between January 1 and December 31.”

  3.   The second full paragraph of Section V., entitled “Awards for
Participants:”, subsection B, entitled “Award Opportunities:” is hereby deleted
in its entirety and replaced with the following:

“Award opportunities under the Program may be expressed as a percentage of the
Base Salary, and may range from 5% to 200%, or may be expressed as specific
dollar amounts; provided, however, that in no event shall payment in respect of
an Award for a 12-month Program Year exceed $3 million, which amount shall be
prorated for any Program Year less than 12 months.”

  4.   The first complete sentence in the first full paragraph of Section VI.,
entitled “Payment of Awards”, is deleted in its entirety and replaced with the
following:

“Except as otherwise provided in an Award, a Participant shall be entitled to
receive payment in an amount equal to his/her Award no later than March 15 of
the year following the Program Year to which payment relates.”

 